t c summary opinion united_states tax_court michael alan swanson petitioner and judith n swanson intervenor v commissioner of internal revenue respondent docket no 5412-05s filed date michael alan swanson pro_se deborah mcintosh for intervenor michael lloyd for respondent goldberg special_trial_judge this is a case arising under sec_6015 and sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the taxable_year under sec_6015 c and f respondent determined that petitioner was not entitled to such relief the issue before this court is whether petitioner is entitled to relief under sec_6015 c and f background some of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time that the petition was filed petitioner resided in evansville wyoming during the taxable_year at issue petitioner was married to judith swanson intervenor there were no children born of the marriage petitioner and intervenor separated sometime in in date intervenor moved to san diego california petitioner and intervenor divorced in petitioner and intervenor’s federal_income_tax return listed a dollar_figure overpayment of this amount respondent offset dollar_figure for a liability outstanding from the taxable_year respondent also offset dollar_figure for an outstanding liability from the taxable_year after these offsets were made petitioner received a refund of dollar_figure petitioner currently works as a human resources specialist for the department of agriculture he held this position throughout intervenor because of a chronic medical_condition was classified as disabled sometime shortly before petitioner and intervenor electronically filed their federal_income_tax return on the return for filing_status petitioner and intervenor checked the box labeled married_filing_jointly they did not include in gross_income dollar_figure received from intervenor’s pension fund they did not include this amount as income because of an error with and their misunderstanding of the federal_income_tax preparation software that they used to complete and file the return on date separate notices of deficiency were sent to petitioner and intervenor in which respondent determined a deficiency of dollar_figure in federal_income_tax for the year based on petitioner and intervenor’s failure to include intervenor’s pension in gross_income no petition was filed by either party with the tax_court seeking a redetermination of the 1intervenor argues that she never signed the return filed electronically by petitioner on date intervenor submitted a federal_income_tax return for on the return for filing_status intervenor checked the box labeled married filing separate_return on line a and b she listed dollar_figure as income from her pension after claiming the standard_deduction and applicable credits she computed an overpayment_of_tax due of dollar_figure deficiency accordingly on date respondent assessed the determined deficiency on date petitioner requested a collection_due_process_hearing however his request was denied as untimely petitioner did subsequently receive an equivalent_hearing petitioner filed a form_8857 request for innocent spouse relief on date on date the internal revenue service’s examination_division denied petitioner’s claim for relief under sec_6015 c and f although petitioner appealed to respondent’s office of appeals a notice_of_determination was sent to petitioner on date the notice denied petitioner relief from joint liability for the taxable_year intervenor filed a form_8857 on date that request was subsequently denied on date a notice_of_determination was sent to intervenor intervenor did not take any_action with respect to that notice respondent pursuant to rule and 115_tc_118 served notice of this proceeding on intervenor intervenor filed a notice of intervention on date she was not present at trial but was represented by counsel intervenor filed a motion to dismiss at trial in her motion intervenor contends that petitioner’s claim for innocent spouse relief should be dismissed because she never signed the signature page to the electronically filed federal_income_tax return for intervenor also claims that petitioner knew that the income from her pension was taxable and that he received the benefit of an overpayment refund attributable to that income for discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due thereon sec_6013 sec_6015 provides three avenues for relief from that liability to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax attributable to certain erroneous items on a return sec_6015 provides relief for a portion of an understatement_of_tax to taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief to taxpayers who otherwise do not qualify under sec_6015 or c the first avenue for relief is sec_6015 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return attributable to erroneous items of the other spouse if the taxpayer establishes that in signing the return he did not know and had no reason to know of the understatement sec_6015 petitioner testified that he was aware of intervenor’s pension account and that he did in fact consider it income to them the only issue raised by petitioner with respect to intervenor’s pension income was whether the amount was considered taxable petitioner admits that he erred in entering the information into his federal_income_tax preparation software program and in misunderstanding from information provided to him by the software program that the pension income was not taxable because intervenor is disabled however because petitioner by his own admission had actual knowledge of the pension income sec_6015 does not apply thus petitioner is not entitled to relief under sec_6015 the second avenue for relief is sec_6015 sec_6015 affords proportionate relief to the requesting spouse through allocation to the responsible_party generally the avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the requesting spouse must no longer be married to or must be legally_separated from the individual with whom the tax_return was filed and must have elected the applicability of sec_6015 not later than years after the date on which collection activity began sec_6015 furthermore and perhaps most important to these facts relief under sec_6015 is not available to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to the deficiency sec_6015 petitioner is now divorced from intervenor and the divorce decree was finalized before petitioner requested relief from joint_and_several_liability petitioner timely filed a form_8857 to request relief under sec_6015 accordingly the remaining issue is whether petitioner had no actual knowledge of the income item leading to the underpayment in this case petitioner had actual knowledge of the item because he entered the amount listed on intervenor’s form_1099 from her pension account into the income_tax preparation software when completing and filing the return because petitioner had actual knowledge of intervenor’s pension income and in fact applied the tax withheld from that income against total_tax liability on the return he is precluded from claiming relief under sec_6015 because petitioner is not eligible for relief under sec_6015 and c we must consider the equitable relief provisions of sec_6015 sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c to prevail petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite respondent agree sec_2rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 and is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed after date on date that petitioner has satisfied those threshold conditions in this case there are three additional elements which if satisfied would ordinarily result in the granting of relief in the case of an underpayment balance due on return petitioner was divorced from intervenor in and therefore satisfies the first element the second element is inapplicable under these facts because at the time the return was filed there was no tax to be paid finally as to the third element whether the requesting spouse will suffer economic hardship if relief is not granted petitioner has failed to prove that he would be unable to pay his reasonable basic living_expenses were relief denied see sec_301_6343-1 proced admin regs therefore we conclude that petitioner does not qualify for relief under revproc_2003_61 sec_4 c b pincite where as here the requesting spouse satisfies the seven threshold conditions set forth in revproc_2003_61 sec dollar_figure but does not qualify for relief under revproc_2003_61 sec_4 he may still be granted relief if upon taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid deficiency revproc_2003_61 sec_4 c b pincite lists six factors to be considered in determining whether to grant equitable relief we will now consider petitioner’s request in the light of those factors in this case petitioner divorced intervenor in therefore he satisfies the first factor with respect to the second factor petitioner must show that he would be unable to pay basic reasonable living_expenses if relief were not granted see monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin regs petitioner has not alleged that denial of his request for relief would result in economic hardship he is gainfully_employed and has no dependents the court fails to see and petitioner has neither raised as an issue or established that he would suffer economic hardship if his request for relief from joint liability were denied as to the third factor as discussed earlier petitioner had actual knowledge of the pension income when he completed the income_tax return revproc_2003_61 sec dollar_figure specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief this strong factor may be overcome only if the factors in favor of equitable relief are particularly compelling we conclude that they are not as to the fourth factor petitioner points to language in the separation agreement which states that if a deficiency results from the unreported income of one spouse then the spouse who failed to report the income shall be solely responsible for any deficiency including taxes penalties and interest petitioner testified that he used the software program to complete and file their tax_return and that he misunderstood that the pension was in fact taxable therefore while the agreement holds petitioner and intervenor liable for the deficiencies that arise from their own income petitioner was ultimately aware of the pension at the time he filed the return we find this fact ultimately dispositive as to the fifth factor petitioner received a substantial benefit in that the overpayment due on the joint_return was applied to joint tax_liabilities petitioner owed for taxable years and in addition after the overpayment was applied to the outstanding liabilities petitioner received a refund of more than dollar_figure petitioner’s failure to satisfy all but one3 of the factors in revproc_2003_61 sec dollar_figure is determinative on these facts and circumstances the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 the court therefore sustains that denial because we have already sustained respondent we need not with reference to the sixth factor we note that at trial respondent asserted that petitioner had not timely filed income_tax returns for taxable years and petitioner did not rebut this assertion address intervenor’s motion to dismiss on the grounds that she did not file a joint_return with petitioner in and that petitioner’s claim for relief should be denied because he had actual knowledge of the pension income at the time the return was filed for this reason we will deny intervenor’s motion in our order disposing of this case reviewed and adopted as the report of the small_tax_case division decision will be entered an appropriate order and
